DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7,  8-12, 14-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uogairi et al. (JP 201208851) in view of Miura et al. (US 5087058).
	Regarding claims 1 and 18, Uogairi et al. discloses a multi-layer head gasket 1 Fig. 1, comprising: at least two active layers 4, 5; a shim layer 6 sandwiched between the at least two active layers; the active layers and the shim layer having aligned cylinder openings 8 adapted such that the multi-layer gasket is sealably securable between an engine head 2 and an engine block 3, and such that the cylinder openings of the gasket align with cylinders disposed within the engine block; and a plated portion 7 of the shim layer, the plated portion adding topography to an otherwise flat shim layer such that the shim layer includes at least one unplated portion (6p of Annotated Fig. 2, below) encircling at least one of the cylinder openings, thereby providing topography between the plated and unplated portions of the shim layer, comprising bridge areas 5d between adjacent cylinder openings, and wherein a thickness of the bridge area is greater than a thickness of other portions of the multi-layer head gasket. However, Uogairi et al. fails to explicitly disclose wherein the plated portion comprises aluminum.  Miura et al., a multi-layered head gasket Fig. 3, discloses the use of a shim layer 4 having aluminum plated portions 2, 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the plating on the shim of Uogairi et al. to aluminum as taught by Miura et al. in order to reduce the stress and face to face pressure occurring at the contact portions between the active layers.

    PNG
    media_image1.png
    636
    844
    media_image1.png
    Greyscale

 	Regarding claims 5, 9 and 14 Uogairi et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the shim layer/bridge area is plated on both a head side and a block side.   Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide duplicate plated portions on each side of the shim layer in order to provide additional sealing protection and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claims 7 and 16, Uogairi et al. as modified discloses wherein an area of the plating portion 7 is capable of being determined by finite element analysis.  
 	Regarding claim 10, Uogairi et al. discloses the invention as claimed above but fails to explicitly disclose wherein the plating on the head side covers a different surface area than the plating on the block side of each of the bridge areas.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claims 8 and 17, Uogairi et al. as modified discloses wherein the plating portion 7 comprises bridge areas 4b between adjacent cylinder openings 8. 	Regarding claims 11 and 20, Uogairi et al. as modified discloses wherein the plating portion 7 comprises a plurality of individual portions of the shim layer 6, each of the individual portions positioned about the perimeter of one or more of the cylinder openings 8. 	Regarding claim 12, Uogairi et al. as modified discloses a shim layer 6 for use in a multi-layer head gasket 1, comprising: a substantially planar shim layer 6 adapted to be interleaved between two active layers 4, 5 of the multi-layer gasket; the active layers and the shim layer having aligned cylinder openings 8 adapted such that the multi-layer gasket is sealably securable between an engine head 2 and an engine block 3, and such that the cylinder openings of the gasket align with cylinders disposed within the engine block; and a plated portion 7 of the shim layer, the plated portion adding topography to an otherwise flat shim layer.  However, Uogairi et al. as modified fails to explicitly disclose that the material of the plated portion is nickel Teflon.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material based on the intended environment of the gasket and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	
Claims 2-4, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uogairi et al. in view of Miura et al. and further in view of Bendik et al. (US 2005/0145501).
 	Regarding claims 2 and 13, Uogairi et al. and Miura et al. disclose the invention as claimed above but fails to explicitly disclose wherein the plated portion comprises copper, nickel, nickel Teflon, electroless nickel, and/or any combination thereof.  Bendik et al. shows this to be known in the art.  Bendik et al. discloses the use of plated portions of gasket comprises aluminum, copper, nickel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the shim portion of Uogairi et al. with metallic plating as taught by Bendik et al. in order to enhance leakage control of the gasket. (Para. 0009 of Bendik et al.)
 	Regarding claim 3, Uogairi et al. as modified discloses wherein the plated portion 7 comprises metallic material deposited on the shim layer surface via electroplating (Para. 0039 of Bendik et al.).
  	Regarding claim 5, Uogairi et al. as modified discloses the invention as claimed above but fails to explicitly disclose the process by which the metal is deposited on the shim layer.  Nevertheless, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the combination of references provided discloses the plated shim layer.
 	 Regarding claim 6, Uogairi et al. discloses as modified discloses the invention as claimed above but fails to explicitly disclose wherein the plated portion comprises between about 5 and 30 microns of metallic material deposited on at least one side of the shim layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of metal to any number of ranges (i.e. 5 and 30 microns) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 18 including where plating on a head side covers different areas than plating on the block side of each bridge area.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675